Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicants’ response to the office action filed on 24 February 2022 has been considered and acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.


Status of the Application
Claims 173, 175-179,181-184,186-203, 222-229,234-241 and 244-246 are pending and under examination.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Abate et al., Hindson I, and Vigneault et al.
 Claims 173, 175-179, 181-184, 186-188, 191-203, and 222- 246 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al. (WO2016126871; published 11 August 2016) in view of Hindson et al. (US20150376609), i.e. Hindson I, and Vigneault et al. (WO2016044227; published 24 March 2016).
 Regarding claims 173 and 182:
Abate et al. teach droplet-based methods for barcoding the nucleic acid content of cells comprising encapsulating single cells in individual droplets, lysing the cells and merging these droplets with droplets comprising barcodes. Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, and subsequently attaching a separate nucleic acid entity comprising a barcode, i.e. droplet-specific barcode, in preparation for sequencing.
 Furthermore, Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, using a template switching mechanism that comprises using reverse transcriptases having terminal transferase  activity (e.g. para 0033, pg. 5; para 00396, pg. 154-155; Fig. 28).
Abate et al. teach that incorporation of individual barcoded oligonucleotides in target nucleic acids results in each target molecule within the same droplet comprising the same nucleic acid barcode but a different UMI sequence (e.g. a UMI is used to distinguish between molecules of a similar type within a population or group, whereas a nucleic acid barcode sequence is used to distinguish between populations or groups of molecules as in para 0044, pg. 7-8; para 0094-0095, pg. 19). 
Furthermore, Abate et al. teach their method comprises multiple techniques for attaching barcodes to target nucleic acids including using primers that complement the target sequence (e.g. para 00122-00134, pg. 28-31; using target specific primers as in para 00126, para 00129-00131, pg. 29-30).
Furthermore, Abate et al. teach their method includes attaching adaptors to target nucleic acids within droplets after adding a molecular barcode and prior to incorporating a droplet-specific barcode and sequencing (e.g. para 0026, pg. 3; para 00124, pg. 28-29; para 00197, pg. 48; para 00204-00205, pg. 50-51).
Furthermore, Abate et al. teach their methods are used for transcriptome analysis, wherein the analysis comprises lysis of single cells within individual droplets followed by reverse transcription of mRNA content to cDNA and barcoding (e.g. para 0146-0147, pg. 35; para 0241, pg. 61;para 0486-0487,  Example 11,pg. 173; Fig. 28). Abate et al. teach that their method allows analysis of full length individual transcripts molecules (e.g. para 0148, pg. 35).
Abate et al. also teach their methods are used for sequencing analysis of antibody or T cell repertoires (e.g. para 0031, para 0033, pg. 5; para 0146-0148, pg. 35; Fig. 26, 28). 
Furthermore, Abate et al. teach their methods are useful for identifying disease biomarkers or therapeutic antibodies associated with B or T cell receptor genes (e.g. para 00150,pg. 36).
Furthermore, Abate et al. teach sequencing analysis comprising grouping sequencing reads based on shared barcodes, such as droplet-specific nucleic acid barcode and UMI sequence (e.g. para 0119, pg. 26-27; para 00193-0195, pg. 47; para 00198-00199, pg. 49; para 0256,pg. 64-65).
Furthermore, Abate et al. teach merging multiple droplets, rather than pairs of droplets, is known in the art (e.g. para 00139-00140, pg. 33).
	Like Abate et al., Hindson I teach methods of nucleic acid analysis comprising co-partitioning populations of cells with reagents which facilitate barcoding in discrete volumes.
 Specifically, Hindson I teach droplet-based methods of mRNA analysis of single cells comprising providing unique identifiers for individual molecules as well as a common barcode sequence that identifies the cDNA population within an individual partition (e.g. segment 916 and  segment 912 as in para 0116-0117, pg. 15; Fig. 9A). 
Furthermore, Hindson I teach cell-containing droplets are partitioned with additional reagents, such as lysis reagents, amplification reagents and barcoded sequences such that barcoded sequences are made available to cells immediately after lysis within the same partition, wherein copartitioning of reagents with single cells includes coalescence of multiple droplets (e.g. para 0070-0072, pg. 7-8; unique identifiers as in para 0076, pg. 8; other mechanisms of co-partitioning oligonucleotides may also be employed, including, e.g., coalescence of two or more droplets, where one droplet contains oligonucleotides, or microdispensing of oligonucleotides into partitions, e.g., droplets within microfluidic systems as in para 0078,pg. 8-9).
Additionally, Hindson I teach reagents include reverse transcriptase enzymes and enzymes with terminal transferase activity (e.g. para 0072, pg. 7-8).
 	Furthermore, Hindson I teach their methods comprise encapsulation of single cells, cell lysis within the droplet and contacting the unique identifiers which are incorporated into target nucleic acid by amplification and subsequently characterized by sequencing (e.g. Abstract; para 0005-0009,pg. 1; para 0011,pg. 1-2; the methods described herein compartmentalize the analysis of individual cells or small populations of cells, including e.g., nucleic acids from individual cells or small groups of cells, and then allow that analysis to be attributed back to the individual cell or small group of cells from which the nucleic acids were derived as in para 0050, pg. 4-5; reagents include lysis reagents as in para 0070, pg. 7; polymerase reagents, dNTPs and oligonucleotides as in para 0072, pg. 7-8; unique identifiers as in para 0076, pg. 8; para 0078-0079, pg. 8-9; para 0114-0120,pg. 14-16; Fig. 9A-9D).
 	Additionally, Hindson I teach an embodiment wherein barcoded oligonucleotides are releasably attached to degradable beads (e.g. cells are lysed within droplet as barcoded oligonucleotide is released from bead as in para 0114, pg. 14; In operation 950, the cell is lysed while the barcoded oligonucleotides 902 are released from the bead (e.g., via the action of the reducing agent) and the poly-T segment 914 of the released barcode oligonucleotide then hybridizes to the poly-A tail of mRNA 920 that is released from the cell as in para 0117,pg. 15; para 0119-0120,pg. 16; Fig. 9A-9D) wherein release results from degradation of the bead (e.g. para 0008,pg. 1; claim 10).
 	Furthermore, Hindson I teach embodiments of mRNA analysis comprising capturing mRNA content from a single cell within a partition using regents for reverse transcription and barcoded oligonucleotides comprising poly-T sequences and generating cDNA transcripts. These transcripts are subsequently amplified and sequenced (e.g. para 0114, pg. 14-15).
 	Hindson I also teach an embodiment wherein mRNA content from single cells are contacted with reagents for reverse transcription and barcoded oligonucleotides comprising poly T sequences, i.e. segment 914; unique identifiers for individual molecules, i.e. segment 916; as well as a common barcode sequence that identifies the cDNA population within an individual partition, i.e. segment 912. 
Hindson I further teach the terminal transferase activity of the reverse transcriptase facilitates the addition of cytosine residues to the cDNA transcript, allowing for a template switching mechanism. Subsequently, the single stranded cDNA transcript is amplified, i.e. operation 956, and a single stranded amplicon is ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930,  that facilitate downstream sequencing (e.g. para 0116-0117, pg. 15; Fig. 9A).
 	In other embodiments, Hindson I teach methods comprising providing a template switch oligonucleotide that is copartitioned with individual single cells to facilitate a template switching mechanism, i.e. operation 953 of Fig. 9B, as well as components that facilitate isolation of cDNA of interest followed by amplification and generation of single-stranded amplicons that are ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930, that facilitate downstream sequencing, i.e. operations 955 and 959 (e.g. para 0119-0120,pg. 16; Fig. 9B-9D).
 	In another embodiment, Hindson I teach cDNA generation within individual droplets using barcoded oligonucleotides comprising a droplet- associated barcoded sequence, i.e. segment 1232; a random hexamer sequence, i.e. segment 1234; and a unique molecular barcoded sequence, i.e. segment 1236 (e.g. para 0129-0130, pg. 19; Fig. 12B). Furthermore, Hindson I teach using universal priming sites including P5 and P7 sites at opposite ends of target to facilitate sequencing (e.g. para 0116-0120, pg. 15-16).
 	Furthermore, Hindson I teach their methods are useful for transcriptome analysis (e.g. para 0130, pg. 19).
	Like Abate et al., Hindson I teach droplet-based methods of mRNA analysis of single cells comprising providing unique identifiers for individual molecules as well as a common barcode sequence that identifies the cDNA population within an individual partition (e.g. segment 916 and  segment 912 as in para 0116-0117, pg. 15; Fig. 9A). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al. comprising providing cDNA transcripts comprising a unique molecular barcode and a partition-based barcode and subsequently sequencing these dual barcoded transcripts to include additional claim elements such as a random hexamer priming sequence in the barcoded oligonucleotide comprising the molecular barcode; amplifying the multi-barcoded cDNA population prior to sequencing and generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences that facilitate sequencing (i.e. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C) as taught by Hindson I because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al. comprising coalescing multiple droplets of single cells and barcoded sequences  to provide conditions that result in providing cDNA transcripts comprising a unique molecular barcode and a partition based barcode and subsequently sequencing these dual barcoded transcripts to include additional claim elements such as copartitioning of single cells with barcoding reagents through coalescence of multiple droplets prior to lysis of the cell within the same partition as taught by Hindson I because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.
 Regarding the requirement that one or more target polynucleotide(s) comprises a full-length coding sequence of a target gene as recited in claims 173 and 182:
	As noted above, the combined teachings of Abate et al. and Hindson I render obvious a method for preparing a sequencing library comprising encapsulating single cells in individual droplets, lysing the cells and merging these droplets with droplets comprising barcodes. Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, and subsequently attaching a separate double stranded nucleic acid entity comprising a barcode, i.e. droplet-specific barcode, in preparation for sequencing, wherein cDNA are amplified prior to sequencing and result in single-stranded cDNA amplicons.
Furthermore, Abate et al. teach their methods are used for transcriptome analysis, wherein the analysis comprises lysis of single cells within individual droplets followed by reverse transcription of mRNA content to cDNA and barcoding (e.g. para 0146-0147, pg. 35; para 0241, pg. 61;para 0486-0487,  Example 11,pg. 173; Fig. 28). Abate et al. teach that their method allows analysis of full length individual transcripts molecules (e.g. para 0148, pg. 35).
Prior to the effective filing date of the claimed invention, Vigneault et al. teach methods of polynucleotide analysis comprising encapsulating single cells with vessel-associated barcodes in individual droplets, lysing the cells and subjecting mRNA content  to reverse transcription to yield cDNA . Vigneault et al. teach a plurality of molecular barcodes are also introduced into individual droplets and barcoding occurs under conditions wherein the molecular barcodes are attached to individual cDNA amplicons during reverse transcription followed by attachment of vessel barcodes by PCR amplification. The resultant dual barcoded amplicon is subjected additional amplification prior to sequencing (e.g. para 0053-0060, pg. 33-34; para 0069, pg. 35-36; Fig. 1A, 1B, 4A-4D; Sequencing as in para 00295-0296, pg. 104-105).
Vigneault et al. teach their methods are used for analysis of polynucleotides that represent the entire repertoire of coding and noncoding sequences for antibodies or TCR molecules (e.g. para 0192,pg. 75). 
Furthermore, Vigneault et al. teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. Splitting a sample of a plurality of cells into small reaction volumes, coupled with molecular and vessel barcoding of polynucleotides from, or derived from, an individual cell from the plurality of cells can enable high throughput sequencing of a repertoire of sequences, such as sequences representing a percentage of the transcriptome of an organism. For example, a repertoire of sequences can comprise a plurality of sequences representing at least about … 100% of the transcriptome of an organism  as in para 00221,pg. 84).
Vigneault et al. teach their methods comprise providing vessel barcodes comprising a degenerate sequence comprising the bases NNNW, wherein N is any base and W is an adenine or thymine (e.g. para 0040,pg. 22; para 00153,pg. 62).
Furthermore, Vigneault et al. teach reverse transcription of target nucleic acid content for sequencing analysis wherein the reverse transcription primers complement the poly A tail or the reverse transcription primers comprising sequences that complements target nucleic acid(e.g. para 00157,pg. 62-63). Vigneault et al. also teach a template switching mechanism to facilitate incorporation of molecular or vessel barcodes (e.g. para 00155, pg. 62).
 Like Abate et al. and Hindson I, Vigneault et al. teach a method comprising lysing a cell within each of a plurality of vessels (i.e. droplets), wherein each of said vessels comprises a cell from a population of cells; (b)    producing, in each vessel, a plurality of complementary polynucleotides, said producing comprising: (i)    producing one or more target polynucleotide(s) that is complementary to one or more target polynucleotide transcript(s) present in the cell using one or more target-specific primers; and (ii)    producing a collection of polynucleotides, each of which is individually complementary to a polynucleotide transcript in the cell ( i.e. incorporation of molecular barcodes results in generating amplicons of target polynucleotides comprising molecular barcodes).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al. and Hindson I  comprising providing full length cDNA transcripts comprising a unique molecular barcode and a partition based barcode; amplifying the multi-barcoded cDNA population prior to sequencing and generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences to facilitate downstream sequencing and to include providing polynucleotides that represent the entire repertoire of coding and noncoding sequences for antibodies or TCR molecules (e.g. para 0192,pg. 75), wherein  the repertoire includes a plurality of sequences representing 100% of the transcriptome of an organism (e.g. para 00221,pg. 84)  as taught by Vigneault et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of producing a polynucleotide library as recited by the claimed invention.
Therefore, as Abate et al. teach incorporation of a molecular barcode, i.e. UMI, and adaptors prior to incorporation of a droplet-specific barcode and Vigneault et al. teach barcoding analysis of polynucleotides that represent the entire repertoire of coding and noncoding sequences for antibodies or TCR molecules, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious the limitations: A method of producing a polynucleotide library, the method comprising: (a) lysing a cell within each of a plurality of vessels(i.e. droplets), wherein each of said vessels comprises a cell from a population of cells and further comprises a plurality of molecular barcoded oligonucleotides, one or a pool of vessel barcoded oligonucleotides, and a first adaptor or a pool of first adaptors; (b) producing, in each vessel, a plurality of complementary polynucleotides, said producing comprising: (i) producing one or more target polynucleotide(s) that is complementary to one or more target polynucleotide transcript(s) present in the cell using one or more target- specific primers, wherein the one or more target polynucleotide(s) comprises a full-length coding sequence of a target gene; and (ii) producing a collection of polynucleotides, each of which is individually complementary to a polynucleotide transcript in the cell; (c) attaching to a plurality of complementary polynucleotides one of the plurality of molecular barcoded oligonucleotides, thereby generating a plurality of molecular barcoded polynucleotides each comprising a molecular barcode; (d) attaching one of the one or a pool of vessel barcoded oligonucleotides, or an amplified product thereof, and the first adaptor or one of the pool of first adaptors or an amplified product thereof, to a plurality of the molecular barcoded polynucleotides, thereby generating a plurality of dual-barcoded polynucleotides as required by claim 173.
Furthermore, as Hindson I teach generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences that facilitate sequencing and additional sequences in their barcoded oligonucleotides as well as the sequences ligated to single stranded amplicons comprise sequencing priming sites, such as lllumina-compatible P5 and P7 sequences, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious the limitations: (e) producing a single-stranded amplicon of the plurality of dual-barcoded polynucleotides, thereby generating dual-barcoded single-stranded polynucleotides; and (f) adding a second adaptor to each of the single-stranded amplicons, wherein the first adaptor and second adaptor are present at or near opposite ends of each of the dual-barcoded single-stranded polynucleotides; wherein the first adaptor and/or second adaptor comprise at least one universal priming site as recited in claim 173.



Regarding claim 182:
Abate teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid. Furthermore, Abate et al. teach their method comprises generating droplet populations comprising amplicons and target polynucleotides (e.g. para 0196-0199, pg. 48-49; The other sequences in this set would be those of the fragments of the molecules that happened to be co-encapsulated with the target sequence as in para 0199, pg. 49).
 Furthermore, Hindson I teach amplifying the multi-barcoded cDNA population prior to sequencing  and generating single-stranded cDNA amplicons comprising unique molecule identifiers  as well as partition specific barcodes which are ligated with a second adaptor comprising sequences that facilitate sequencing (i.e. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C). 
Like Abate et al. and Hindson I, Vigneault et al. teach a method comprising lysing a cell within each of a plurality of vessels (i.e. droplets), wherein each of said vessels comprises a cell from a population of cells; (b)    producing, in each vessel, a plurality of complementary polynucleotides, said producing comprising: (i)    producing one or more target polynucleotide(s) that is complementary to one or more target polynucleotide transcript(s) present in the cell using one or more target-specific primers; and (ii)    producing a collection of polynucleotides, each of which is individually complementary to a polynucleotide transcript in the cell ( i.e. incorporation of molecular barcodes results in generating amplicons of target polynucleotides comprising molecular barcodes).
Furthermore, Vigneault et al. teach their methods are used for analysis of polynucleotides that represent the entire repertoire of coding and noncoding sequences for antibodies or TCR molecules (e.g. para 0192,pg. 75). 
Furthermore, Vigneault et al. teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. Splitting a sample of a plurality of cells into small reaction volumes, coupled with molecular and vessel barcoding of polynucleotides from, or derived from, an individual cell from the plurality of cells can enable high throughput sequencing of a repertoire of sequences, such as sequences representing a percentage of the transcriptome of an organism. For example, a repertoire of sequences can comprise a plurality of sequences representing at least about … 100% of the transcriptome of an organism  as in para 00221,pg. 84).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al. comprising providing amplicon populations comprising amplicons and target polynucleotides that yield cDNA transcripts comprising a unique molecular barcode and a partition-based barcode and subsequently sequencing these dual barcoded transcripts to include additional claim elements such as amplifying the multi-barcoded cDNA population prior to sequencing and generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences that facilitate sequencing (i.e. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C) as taught by Hindson I and to include providing polynucleotides that represent the entire repertoire of coding and noncoding sequences for antibodies or TCR molecules (e.g. para 0192,pg. 75) as taught by Vigneault et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of producing a polynucleotide library as recited by the claimed invention.
Therefore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious the limitations: a method of producing a polynucleotide library, the method comprising adding a second adaptor to each of a plurality of single-stranded barcoded polynucleotides at or near a terminal end that is opposite a first adaptor attached to each of the single-stranded barcoded polynucleotides, wherein the first adaptor comprises a vessel barcode and the plurality of single-stranded barcoded polynucleotides comprise: (i) one or more target single-stranded polynucleotide(s) comprising an amplicon of one or more target polynucleotide transcripts(s) or a complement[[(s)]] thereof[[,]] present in a cell of a population of cells , wherein the one or more target polynucleotide(s) comprises a full-length coding sequence of a target gene;  and (ii)    a collection of single-stranded polynucleotides that each comprises an amplicon of a polynucleotide transcript or a complement thereof[[,]] in a cell of the population of cells; and wherein each of the polynucleotides from (i) and (ii) that are from the same cell of the population of cells are contained in the same vessel ( i.e. droplet) and comprise the same vessel barcode sequence as required by claim 182.
Furthermore, as both Abate et al.  and Vigneault et al. teach methods that are used for whole transcriptome analysis, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claims 175 and 176.
Furthermore, as Hindson I teach barcoded oligonucleotides comprising random hexamers, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 177.
Furthermore, as Abate et al. teach incorporation of a molecular barcode, i.e. UMI,  and adaptors prior to incorporation of a droplet-specific barcode, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 178.
Furthermore, as Hindson I teach universal priming sites includes P5 at one end of target nucleic acids and P7 at the other end to facilitate sequencing (e.g. para 0116-0120, pg. 15-16), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 179.
Furthermore, as Abate et al. teach a droplet-specific barcode (e.g. para 0033, pg. 5; Fig. 28), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 181.
	Furthermore, as at least Abate et al. teach incorporation of UMI sequences and droplet specific barcodes to facilitate transcriptome analysis  and Hindson I teach cDNA generation comprising incorporating unique identifiers for individual molecules, i.e. segment 916, as well as a common barcode sequence that identifies the cDNA population within an individual partition, i.e. segment 912 that results in single-stranded cDNA amplicons comprising sequences that facilitate downstream sequencing, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claims 183 and 184.
Furthermore, as Abate et al., Hindson I and Vigneault et al. all teach cDNA analysis, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claims 186 and 187.
Furthermore, as Hindson I teach additional sequences in their barcoded oligonucleotides as well as the sequences ligated to single stranded amplicons comprise sequencing priming sites, such as lllumina-compatible P5 and P7 sequences (e.g. para 0114; para 0116-0120, pg. 14-16), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 188.	
Regarding claims 191, 192 and 244:
 As noted above, Vigneault et al. teach their methods comprise providing vessel barcodes comprising a degenerate sequence comprising the bases NNNW, wherein N is any base and W is an adenine or thymine (e.g. para 0040,pg. 22; para 00153,pg. 62).
As Abate et al., Hindson I and  Vigneault et al. all teach methods comprising lysing and barcoding  single cells within vessels, i.e. droplets, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al. and Hindson I  comprising providing cDNA transcripts comprising a unique molecular barcode and a partition based barcode; amplifying the multi-barcoded cDNA population prior to sequencing and generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences to facilitate downstream sequencing and to include providing vessel barcodes comprising a degenerate sequence comprising the bases NNNW, wherein N is any base and W is an adenine or thymine as taught by Vigneault et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of producing a polynucleotide library as recited by the claimed invention.
Therefore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claims 191, 192 and 244.
Furthermore, as Abate et al. teach amplifying a library of barcodes prior to contacting with cellular content for mRNA analysis (e.g. para 0114-0115, pg. 24-25), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious the limitations: wherein in step (d) further comprises:(i) amplifying the one or pool of vessel barcoded oligonucleotides; wherein the amplifying is performed prior to attaching the vessel barcoded oligonucleotide as required by claim 193.
	Regarding claim 194:
Abate et al. teach reverse transcription of target nucleic acid content for sequencing analysis (e.g. para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 11, pg. 173; Fig. 28) wherein the reverse transcription primers comprises using a poly T sequence and a template switching mechanism to facilitate incorporation of molecular barcodes, i.e. UMI (e.g. para 0033, pg. 5; Fig. 28) or the reverse transcription primers comprising sequences that complements target nucleic acid(e.g. para 0150,pg. 36).
Furthermore, both Abate et al. and Hindson I teach using reverse transcriptase with terminal transferase activity to facilitate mRNA analysis. Additionally, Hindson I teach reagents include reverse transcriptase enzymes and enzymes with terminal transferase activity (e.g. para 0072, pg. 7-8).
Furthermore, Vigneault et al. also teach reverse transcription of target nucleic acid content for sequencing analysis wherein the reverse transcription primers complement the poly A tail or the reverse transcription primers comprising sequences that complements target nucleic acid(e.g. para 00157,pg. 62-63). Vigneault et al. also teach a template switching mechanism to facilitate incorporation of molecular or vessel barcodes (e.g. para 00155, pg. 62).
As Abate et al., Hindson I and  Vigneault et al. all teach methods for barcoding comprising mRNA analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Abate et al., Hindson I  and Vigneault et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of producing a polynucleotide library as recited by the claimed invention.
Therefore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 194.
Furthermore, as Abate et al. and Vigneault et al. both teach their methods are used for sequencing analysis of antibody or T cell repertoires, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 195.
As noted above, Abate et al. teach their methods are used for transcriptome analysis, wherein the analysis comprises lysis of single cells within individual droplets to release target polynucleotides produced by the single cells followed by reverse transcription of mRNA content to cDNA and barcoding to produce a collection of complementary polynucleotides (e.g. para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 11, pg. 173; Fig. 28). 
Furthermore, Vigneault et al. teach analysis that comprises lysis of single cells within individual droplets to release target polynucleotides produced by the single cells followed by reverse transcription of mRNA content to cDNA and barcoding to produce a collection of complementary polynucleotides (e.g. para 0053-0060, pg. 33-34; para 0069, pg. 35-36; Fig. 1A, 1B, 4A-4D).
Furthermore, Vigneault et al. also teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. para 00221,pg. 84).
Therefore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 196.

Regarding claim 197: 
As noted above, Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, using a template switching mechanism that comprises using reverse transcriptases having terminal transferase activity (e.g. para 0033, pg. 5; para 00396, pg. 154-155; Fig. 28).
 Furthermore, Hindson I teach methods comprising providing a template switch oligonucleotide that is copartitioned with individual single cells to facilitate a template switching mechanism, i.e. operation 953 of Fig. 9B, as well as components that facilitate isolation of cDNA of interest followed by amplification and generation of single-stranded amplicons that are ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930, that facilitate downstream sequencing, i.e. operations 955 and 959 (e.g. para 0119-0120,pg. 16; Fig. 9B-9D).
Hindson I also teach an embodiment wherein mRNA content from single cells are contacted with reagents for reverse transcription and barcoded oligonucleotides comprising poly T sequences, i.e. segment 914; unique identifiers for individual molecules, i.e. segment 916; as well as a common barcode sequence that identifies the cDNA population within an individual partition, i.e. segment 912. 
Hindson I further teach the terminal transferase activity of the reverse transcriptase facilitates the addition of cytosine residues to the cDNA transcript, allowing for a template switching mechanism. Subsequently, the single stranded cDNA transcript is amplified, i.e. operation 956, and a single stranded amplicon is ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930,  that facilitate downstream sequencing (e.g. para 0116-0117, pg. 15; Fig. 9A).
Additionally, Hindson I teach reagents include reverse transcriptase enzymes and enzymes with terminal transferase activity (e.g. para 0072, pg. 7-8).
Furthermore, Vigneault et al. also teach reverse transcription of target nucleic acid content for sequencing analysis wherein the reverse transcription primers complement the poly A tail or the reverse transcription primers comprising sequences that complements target nucleic acid(e.g. para 00157,pg. 62-63). Vigneault et al. also teach a template switching mechanism to facilitate incorporation of molecular or vessel barcodes (e.g. para 00155, pg. 62).
As Abate et al., Hindson I and  Vigneault et al. all teach methods for barcoding comprising a template switching mechanism, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Abate et al., Hindson I  and Vigneault et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of producing a polynucleotide library as recited by the claimed invention.
Therefore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 197.
	 As both Abate et al. and Vigneault et al. teach droplet-based analysis, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 198.
Furthermore, as Hindson I teach generating cDNA transcripts comprising a first adaptor comprising multiple sequences including  a common barcode sequence that identifies the cDNA population within an individual partition, i.e. segment 912,  that lies upstream, i.e. closer to the 5’ terminus, of the unique identifiers for individual molecules, i.e. segment 916, as well as a single stranded amplicon that is ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930,  that facilitate downstream sequencing (e.g. para 0116-0117, pg. 15; Fig. 9A), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 199.
	Regarding claim 200:
Abate et al. teach whole transcriptome analysis of cellular mRNA wherein unique molecular barcodes, i.e. UMIs, and droplet specific barcodes are added in solution (e.g. The methods described thus far for barcoding nucleic acids in cells utilize, for the most part, homogenous, liquid phase reactions where all constituents in the reaction are soluble in the droplet compartments as in para 00161,pg. 39;  Fig. 12 and 28).
 Furthermore, Hindson I teach barcoded oligonucleotides that are releasably associated with degradable beads(e.g. para 0114, pg. 14; para 0117,pg. 15; para 0119-0120,pg. 16; Fig. 9A-9D; degradable bead as in para 0008,pg. 1; claim 10).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Abate et al., Hindson I  and Vigneault et al.  to include the droplet-based method of Abate et al. comprising providing soluble reagents such as barcoded oligonucleotides and to include barcoded oligonucleotides that are released by degrading a solid support as taught by Hindson I because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of producing a polynucleotide library comprising providing soluble barcoded oligonucleotides.
Therefore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 200.
As Abate teach analysis of large populations of cells (e.g. thousand to millions as in para 0235, pg. 59), the combined teachings of Abate et al., Hindson I and Vigneault et al. ender obvious claim 201.
As Abate et al. teach analysis of B cells and T cells (e.g. entire Abate reference and especially para 00482, pg. 172), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 202.
Furthermore, as Hindson I teach amplification of multi-barcoded cDNA transcripts prior to sequencing, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 203.
	As at least Abate teach sequencing analysis (e.g. para 0026, pg. 3; para 00124, pg. 28-29; para 00197, pg. 48; para 00204-00205, pg. 50-51), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 222.
Furthermore, as Abate et al. also teach dual barcoding and whole transcriptome amplification prior to sequencing (e.g. para 00396-00402, pg. 154-157; para 00424, pg. 163; Fig. 12); Hindson I teach amplification of multi-barcoded cDNA transcripts prior to sequencing (e.g. para 0114; para 0116-0120, pg. 14-16) and Vigneault et al. also teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. para 00221,pg. 84), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 223.
	Abate teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49; During the bioinformatic analysis of the sequence library, the sequences of the original targets can be re-assembled using the following exemplary algorithm… all sequences that contain a particular UMI can be assembled into a set of sequences. Within this set are the fragmented sequences of the target molecule that had the original UMI. Since copies of these target sequences would, in general, be encapsulated in different droplets, these sequences may have different droplet barcodes…the sequences that appear more frequently and have barcodes indicating that they were in different droplets are likely to correspond to different copies of the same original target. The most frequent sequences in the library can then be used to reassemble the target sequence. This process can then be repeated for all other UMIs, eventually reassembling each individual target as in para 0199, pg. 49).
Therefore, as Abate et al. also teach their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 28) and Vigneault et al. also teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. para 00221,pg. 84), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 224.
	 As Abate et al. also teach their methods are useful for identifying disease biomarkers or therapeutic antibodies associated with receptor genes of B or T cells (e.g. para 00150, pg. 36), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 225.
Furthermore, as Abate et al. teach sequencing analysis comprises determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49) wherein their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 12 and 28); Hindson I teach amplification prior to sequencing (e.g. para 0114,pg. 14; para 0116-0120,pg.15- 16; Fig. 9A-9D) and Vigneault et al. also teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. para 00221,pg. 84), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 226.
Furthermore, as Abate et al. teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49) wherein their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 12 and 28), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 227.	
Furthermore, as Abate et al., Hindson I and Vigneault et al. all teach sequencing, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 228.
Furthermore, as Abate et al. also teach dual barcoding and whole transcriptome amplification (e.g. para 00396-00402, pg. 154-157; para 00424, pg. 163; Fig. 12) and Hindson I teach amplification of multi-barcoded cDNA transcripts prior to sequencing (e.g. para 0114; para 0116-0120, pg. 14-16), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 229.
 Furthermore, as Abate et al. also teach their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 28) and Vigneault et al. also teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. para 00221,pg. 84), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 230.
Furthermore, as Abate et al. also teach their methods are useful for identifying disease biomarkers or therapeutic antibodies associated with receptor genes of B or T cells (e.g. para 00150, pg. 36), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 231.
Furthermore, as Abate et al. teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49) wherein their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 12 and 28) and Hindson I teach amplification prior to sequencing (e.g. para 0114,pg. 14; para 0116-0120,pg.15- 16; Fig. 9A-9D), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 232.
Furthermore, as Abate et al. teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49) wherein their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 12 and 28), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 233.
Furthermore, as Abate et al., Hindson I and Vigneault et al. all teach sequencing, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 234.
Furthermore, as Abate et al. also teach dual barcoding and whole transcriptome amplification (e.g. para 00396-00402, pg. 154-157; para 00424, pg. 163; Fig. 12);Hindson I teach amplification of multi-barcoded cDNA transcripts prior to sequencing (e.g. para 0114; para 0116-0120, pg. 14-16) and Vigneault et al. also teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. para 00221,pg. 84), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 235.
Furthermore, as Abate et al. also teach their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 28) and Vigneault et al. also teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. para 00221,pg. 84), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 236.
Furthermore, as Abate et al. also teach their methods are useful for identifying disease biomarkers or therapeutic antibodies associated with receptor genes of B or T cells (e.g. para 00150, pg. 36), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 237.
Furthermore, as Abate et al. teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49) wherein their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 12 and 28) and Hindson I teach amplification prior to sequencing (e.g. para 0114,pg. 14; para 0116-0120,pg.15- 16; Fig. 9A-9D), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 238.
Furthermore, as Abate et al. teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49) wherein their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 12 and 28), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 239.
Furthermore, Abate et al. teach their method comprises multiple techniques for attaching barcodes to target nucleic acids including using primers that complement the target sequence (e.g. para 00122-00134, pg. 28-31; using target specific primers as in para 00126, para 00129-00131, pg. 29-30).
Therefore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claims 240-243.
Furthermore, Hindson I teach an embodiment wherein barcoded oligonucleotides are releasably attached to degradable beads (e.g. cells are lysed within droplet as barcoded oligonucleotide is released from bead as in para 0114, pg. 14; In operation 950, the cell is lysed while the barcoded oligonucleotides 902 are released from the bead (e.g., via the action of the reducing agent) and the poly-T segment 914 of the released barcode oligonucleotide then hybridizes to the poly-A tail of mRNA 920 that is released from the cell as in para 0117,pg. 15; para 0119-0120,pg. 16; Fig. 9A-9D) wherein release results from degradation of the bead (e.g. para 0008,pg. 1; claim 10).
 Therefore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claims 245 and 246.

Abate et al., Hindson I, Vigneault et al.  and Hindson II 
Claim 189 is rejected under 35 U.S.C. 103 as being unpatentable over Abate et al., Hindson I and Vigneault et al., as applied to claims 173, 175-179, 181-184, 186-188, 191-203, and 222- 246 above, and further in view of Hindson et al.(US20140378349), i.e. Hindson II.
The combined teachings of Abate et al., Hindson I and Vigneault et al. as applied in the previous rejection above are incorporated in this rejection.
As noted above, combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious a method for preparing a sequencing library comprising encapsulating single cells in individual droplets, lysing the cells and merging these droplets with droplets comprising barcodes. Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, and subsequently attaching a separate double stranded nucleic acid entity comprising a barcode, i.e. droplet-specific barcode, to target polynucleotides, wherein the one or more target polynucleotide(s) comprises a full-length coding sequence of a target gene, in preparation for sequencing, wherein cDNA are amplified prior to sequencing and result in single-stranded cDNA amplicons.
  	Furthermore, Hindson I teach ligation of a second adaptor comprising sequences that facilitate downstream sequencing (e.g. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C, Hindson I). 
	 However, the combined teachings of Abate et al., Hindson I and Vigneault et al. do not expressly teach claim 189.
 	Prior to the effective filing date of the claimed invention, Hindson II also teach ligation of sequences of interest to generate a barcoded oligonucleotide comprising sequencing priming sites. Furthermore, Hindson II teach ligation of adjacent sequences is facilitated by a splint, wherein the splint comprises a random overhang region and a partial sequencing priming site and forms a duplex with nucleic acid sequences of interest (e.g. para 0203-0204, pg. 23-24; para 0212-0219, pg. 25-26; para 0222-0223, pg.26; oligonucleotide 2306 comprising a random barcode and a partial P5 site as in Fig. 23-25; splints comprising a random barcode and a partial P5 site as in Fig. 26). 
Furthermore, Hindson II teach splint oligonucleotides are designed according to user’s choice (e.g. para 00218-00219, pg. 26).
 	Hindson II does not expressly teach ligating a second adaptor to a target nucleic acid using a splint.
However, like Hindson I, Hindson II teaches generating barcoded oligonucleotides comprising universal priming sites, i.e. sequencing priming sites.
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al., Hindson I and Vigneault et al. comprising providing cDNA transcripts comprising a unique molecular barcode and a partition based barcode; amplifying the multi-barcoded cDNA population prior to sequencing and generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences to facilitate downstream sequencing and to include, for the ligation of the second adaptor, using a splint that is designed to anneal to a region of the target nucleic acid and comprises a region of a universal priming site, i.e. sequencing priming site, as taught by Hindson II to facilitate ligation of the second adaptor because Hindson II teaches splint design can be optimized according to user’s choice and because using a splint to adjoin two nucleic acid sequences to generate an oligonucleotide comprising barcodes and sequencing priming sites is a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.
 Therefore, the combined teachings of Abate et al., Hindson I, Vigneault et al.  and Hindson II render obvious claim 189.




Abate et al., Hindson I, Vigneault et al., Hindson II and Makarov et al.
Claim 190 is rejected under 35 U.S.C. 103 as being unpatentable over Abate et al.,  Hindson I, Vigneault et al., and Hindson II as applied to claim 189 above, and further in view of Makarov et al. (US10208338).
The teachings of Abate et al., Hindson I, Vigneault et al.  and Hindson II as applied above are incorporated in this rejection.
	 As noted above, combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious a method for preparing a sequencing library comprising encapsulating single cells in individual droplets, lysing the cells and merging these droplets with droplets comprising barcodes. Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, and subsequently attaching a separate double stranded nucleic acid entity comprising a barcode, i.e. droplet-specific barcode, to target polynucleotides, wherein the one or more target polynucleotide(s) comprises a full-length coding sequence of a target gene, in preparation for sequencing, wherein cDNA are amplified prior to sequencing and result in single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences to facilitate downstream sequencing.
Furthermore, Hindson II teach that it is known in the art to attach an oligonucleotide comprising sequencing compatible sequence using a splint that is designed to anneal to a region of the target nucleic acid and comprises a universal priming site , i.e. sequencing priming site.
 	However, the combined teachings of Abate et al., Hindson I, Vigneault et al.  and Hindson II do not expressly teach claim 190.
	Prior to the effective filing date of the claimed invention, Makarov et al. teach adaptors comprising a sequence having 100% sequence identity with SEQ ID. NO: 25 of the instant invention are known in the art (e.g. Example 1, lines 63-64, col. 31; Sequence ID 5 in Table 1, lines 25-27, col. 51; 3’ adapter at the bottom of Fig. 30).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al., Hindson I, Vigneault et al.  and Hindson II comprising generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences to facilitate downstream sequencing using a splint that is designed to anneal to a region of the target nucleic acid and comprises a region of a universal priming site , i.e. sequencing priming site, and to include a priming site sequence in the splint that has 100% sequence identity with SEQ ID. NO: 25 of the instant invention  as taught by Makarov et al. because Hindson II teaches splint design can be optimized according to user’s choice and because using such a splint to adjoin two nucleic acid sequences to generate an oligonucleotide comprising barcodes and sequencing priming sites is a  particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.
 Therefore, the combined teachings of Abate et al., Hindson I, Vigneault et al., Hindson II and Makarov et al. render obvious the limitations: method of claim 189, wherein: the oligonucleotide comprising the second universal priming site comprises the sequence AGATCGGAAGAGCGTCGTGT (SEQ ID NO:25) as required by claim 190.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S.Patent No. 10,590,483 
Claims 173-203 and 222-246 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No.  10,590,483 in view of Abate et al. (WO2016126871); Hindson et al. (US20150376609), i.e. Hindson I; Vigneault et al. (US20140357500); Hindson et al.(US20140378349), i.e. Hindson II, and  Makarov et al. (US10208338).
Claims 1-39 of U.S. Patent No.  10,590,483 recite a method of polynucleotide analysis comprising encapsulating single cells with a plurality of vessel barcodes in individual droplets, introducing a plurality of molecular barcodes into individual droplets; lysing the cells and barcoding occurs under conditions wherein the molecular barcodes are attached to individual cDNA amplicons during reverse transcription followed by template switching and amplification reactions that facilitates attachment of vessel barcodes, resulting in a library of dual barcoded amplicons.
Claims 1-39 of U.S. Patent No. 10,590,483 do not expressly teach attachment of adaptors, amplification prior to sequencing or generation of single stranded amplicons.
However, as noted above, these features are known in the art. The combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claims 173, 175-179, 181-184, 186-188, 191-203, and 222- 246. Furthermore, the combined teachings of Abate et al., Hindson I , Vigneault et al. and Hindson II teach claims 189. Furthermore, the combined teachings of Abate et al., Hindson I , Vigneault et al., Hindson II and Makarov et al. teach claims 190. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-39 of U.S. Patent No. 10,590,483  to include the teachings of Abate et al., Hindson I, Vigneault et al. , Hindson II  and  Makarov et al. as recited above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.
 Therefore, claims 173-203 and 222-239 are unpatentable over claims 1-39 of U.S. Patent No.  10,590,483 in view of Abate et al. (WO2016126871); Hindson et al. (US20150376609), i.e. Hindson I; Vigneault et al. (US20140357500), Hindson et al.(US20140378349), i.e. Hindson II, and Makarov et al. (US10208338).



Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants'  arguments that the previously cited art does not meet the requirements of the amended claims: These arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
As noted in the current rejections, Abate teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid. Furthermore, Abate et al. teach their method comprises generating droplet populations comprising amplicons and target polynucleotides (e.g. para 0196-0199, pg. 48-49; The other sequences in this set would be those of the fragments of the molecules that happened to be co-encapsulated with the target sequence as in para 0199, pg. 49).
 Furthermore, Hindson I teach amplifying the multi-barcoded cDNA population prior to sequencing  and generating single-stranded cDNA amplicons comprising unique molecule identifiers  as well as partition specific barcodes which are ligated with a second adaptor comprising sequences that facilitate sequencing (i.e. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C). 
Like Abate et al. and Hindson I, Vigneault et al. teach a method comprising lysing a cell within each of a plurality of vessels (i.e. droplets), wherein each of said vessels comprises a cell from a population of cells; (b)    producing, in each vessel, a plurality of complementary polynucleotides, said producing comprising: (i)    producing one or more target polynucleotide(s) that is complementary to one or more target polynucleotide transcript(s) present in the cell using one or more target-specific primers; and (ii)    producing a collection of polynucleotides, each of which is individually complementary to a polynucleotide transcript in the cell ( i.e. incorporation of molecular barcodes results in generating amplicons of target polynucleotides comprising molecular barcodes).
Furthermore, Vigneault et al. teach their methods are used for analysis of polynucleotides that represent the entire repertoire of coding and noncoding sequences for antibodies or TCR molecules (e.g. para 0192,pg. 75). Furthermore, Vigneault et al. teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. para 00221,pg. 84).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Abate et al., Hindson I  and Vigneault et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of producing a polynucleotide library as recited by the claimed invention.
Regarding the teachings of Hindson II and Makarov, the additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  The rejections are modified to address the amended claims.
Furthermore, a person of ordinary skill in the art would appreciate that the teachings of Hindson II and Makarov et al. can be combined with the combined teachings of Abate et al., Hindson I and Vigneault et al. because these references recite claim elements that are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.


Furthermore, Applicants argue: 
“The polynucleotides disclosed in Vigneault are targeted polynucleotides (such as, immunoglobulin heavy and light chains, or TCRa and TCR~ chains) for target specific sequencing in immune cells. See, p.2 paragraphs [005]-[009] of Vigneault. The methods taught by Vigneault may be used to generate a library of polynucleotides only from one or more target polynucleotides for sequencing; they cannot generate polynucleotides from non-target sequences, much less from the whole transcriptome. See, p. 57-59, paragraphs [00142]-[00148] of Vigneault. Further, the primers disclosed in Vigneault are not random, but are designed to be specific to target polynucleotides. See, p.98 - 99, [00278]-[00282]. Thus, not only is Vigneault completely silent about producing a collection of polynucleotides ( e.g., the entire genomic and/or transcriptomic sequences of a cell), simultaneously, the primers employed by Vigneault would not permit doing so. Accordingly, Vigneault cannot teach or suggest "(i) producing one or more target polynucleotide(s) that is complementary to one or more target transcript(s) present in the cell using one or more target specific primers, wherein the one or more target polynucleotide(s) comprises a full-length coding sequence of a target gene; and (ii) producing a collection of polynucleotides, each of which individually complementary to a polynucleotide transcript in the cell".
These arguments are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generation of polynucleotides from non-target sequences  and analysis of entire genomic and/or transcriptomic sequences of a cell ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 In the instant case, as pointed out by Applicant, the methods of claims 173 and 182 require providing one or more target polynucleotide(s) that is complementary to one or more target transcript(s) present in the cell using one or more target specific primers, wherein the one or more target polynucleotide(s) comprises a full-length coding sequence of a target gene; and (ii) producing a collection of polynucleotides, each of which individually complementary to a polynucleotide transcript in the cell.
 Therefore, analysis of non-coding sequences or the entire transcriptome of a single cell is not required by the methods of claims 173 and 182.
Furthermore, as noted above, Vigneault et al. teach their methods are used for analysis of polynucleotides that represent the entire repertoire of coding and noncoding sequences for antibodies or TCR molecules (e.g. para 0192,pg. 75). 
Furthermore, Vigneault et al. teach their methods are used for analysis of the 100% of the transcriptome of a single cell (e.g. Splitting a sample of a plurality of cells into small reaction volumes, coupled with molecular and vessel barcoding of polynucleotides from, or derived from, an individual cell from the plurality of cells can enable high throughput sequencing of a repertoire of sequences, such as sequences representing a percentage of the transcriptome of an organism. For example, a repertoire of sequences can comprise a plurality of sequences representing at least about … 100% of the transcriptome of an organism  as in para 00221,pg. 84).
Therefore, the teachings of Vigneault et al. are included in the rejections of claims 173 and 182, as discussed above.

 Regarding Applicants’ arguments regarding the double patenting rejection:  
Applicants’ arguments regarding the teachings of Abate et al., Hindson I, Vigneault et al.  Hindson II,  and Makarov et al. are not persuasive.
The claims of U.S. Patent No.  10,590,483 recite a method of polynucleotide analysis comprising encapsulating  and barcoding single cells with a plurality of molecular barcodes  and a plurality of vessel barcodes in individual droplets.
Claims 1-39 of U.S. Patent No. 10,590,483 do not expressly teach attachment of adaptors, amplification prior to sequencing or generation of single stranded amplicons.
As noted above, the teachings of Abate et al., Hindson I, Vigneault et al.,  Hindson II and Makarov et al. meet the requirements of the instant invention.
Furthermore, a skilled artisan would be motivated to combine these teachings because these references disclose claim elements that are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639